20-10885-tmd Doc#44 Filed 08/25/20 Entered 08/25/20 23:41:48 Main Document Pg 1 of
                                        16



                          IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE WESTERN DISTRICT OF TEXAS
                                      AUSTIN DIVISION

  IN RE:                                                  §
                                                          §
  WC 1st AND TRINITY LP                                   §             CASE NO. 20-10885
                                                          §
  WC 3RD AND CONGRESS LP                                  §             CASE NO. 20-10887
                                                          §
  WC 1st AND TRINITY GP LLC                               §             CASE NO. 20-10886
                                                          §
  WC 3RD AND CONGRESS GP LLC                              §             CASE NO. 20-10888
                                                          §
                        Debtors                           §


                              DEBTORS’ RESPONSE TO RECEIVER’S
                            STATUS REPORT REGARDING DISCOVERY

  I.        INTRODUCTION

        Debtors WC 1st and Trinity, LP and WC 3rd and Congress, LP (collectively, the “LP

  Debtors” or the “Debtors”) 1 hereby submit this Response to Receiver’s 2 Status Report

  Regarding Discovery,3 and Report on the Deposition of Barbara Lee by the Mitte




  1
   To the extent the Court deems it to be necessary, this Response may be considered to be filed on behalf of WC 1 st
  and Trinity GP, LLC and WC 3rd and Congress GP, LLC (the “GP Debtors”). It should be noted, however, that the
  Receivership was in place only with regard to the limited partnerships (as defined, the “Debtors” above).
  2
   “ Receiver” refers to Gregory S. Milligan, of the firm HMP Advisory Holdings, dba Harney Partners, in his capacity
  as state court receiver pursuant to the “Order Appointing Receiver” entered on December 10, 2019 in CAUSE No D-
  1-GN-18-007636 in Travis County District Court over WC 1st and Trinity, LP and WC 3rd and Congress, LP only.
  3
      ECF 26 (20-10885); ECF 28 (20-10887).


                                                          1
20-10885-tmd Doc#44 Filed 08/25/20 Entered 08/25/20 23:41:48 Main Document Pg 2 of
                                        16



  Foundation4 in accordance with the Court’s request at the August 18, 2020 5 status

  conference.6 7

  II.         ARGUMENT AND FACTS

         A.        RESOLUTION AND COMPLIANCE WITH THE COURT’S DISCOVERY ORDERS

              1.     This Court ordered the Debtors to (a) provide unfettered access to the

  Debtors’ records on the accounting system and (b) produce Barbara Lee for deposition,

  which occurred on August 17, 2020.

              2.     With respect to the access to the Debtors’ financial records, the Debtors have

  provided unfettered electronic access to the Debtor information in Yardi, including

  information about all transactions of the Debtor, as required by the state court and as

  ordered by this Court. As is set forth in the motion for reconsideration, the Debtors could

  not and did not provide access to non-debtor information stored on that system. Further,

  as is set forth in greater detail below, the Debtors respectfully inform this Court that in

  addition to the electronic software access referenced above, the Debtors have also

  provided: (i) the full general ledgers of the Debtors since the 2012 inception of the

  partnerships, (ii) all bank records for the Debtors since inception (with the exception of

  accounts closed prior to 2017 which records Debtors no longer have, but which information


  4
      ECF 25 (20-10885); ECF 27 (20-10887).
  5
      ECF 19 (20-10885); ECF 26 (20-10887).
  6
    “I’m going to let you file something by next Tuesday . . . responding to the receiver’s report. Obviously you could
  moot a great deal of this by granting them access and letting them into the system. That would take a lot of it. Obviously
  the description that they gave of the deposition is concerning but I don’t – again, I can watch the deposition and I can
  decide for myself whether there was obstructionist behavior or just careful lawyering. So we’ll let that roll on when it
  comes.” 8/22/2020 Tr. at 9-17.
  7
   This Response is provided subject to the Motions for Reconsideration filed on August 21, 2020 on behalf of all
  captioned debtors above. ECF 39 (20-10885); ECF 28 (20-10886); ECF 36 (20-10887); ECF 28 (20-10888).

                                                              2
20-10885-tmd Doc#44 Filed 08/25/20 Entered 08/25/20 23:41:48 Main Document Pg 3 of
                                        16



  is reflected in the general ledgers and Yardi access), (iii) all available records of invoices

  received for the partnerships since inception in 2012, and (iv) a full detailed reconciliation

  of all advances, transfers and payments between the LP Debtors and GP Debtors since

  inception, which reconciliation shows that the LP Debtors currently owe the GP Debtors

  in excess of $2.3 million, a claim that can be challenged or adjudicated in the bankruptcy

  claims process before this Court. Finally, the Debtors have thrice made Barbara Lee

  available to answer any questions that the parties had about any partnership business or

  finances. Simply put, there is nothing more for the Debtors to provide.

           3.       With respect to Milligan’s report on the Barbara Lee deposition, the Debtors

  understand that the Court instructed it would review an expedited transcript and video

  recording of the deposition and make its own determination as to Milligan’s complaints

  about the deposition. Accordingly, the Debtors will refrain from response to the receiver’s

  allegations. To that end, counsel for the receiver has submitted the deposition transcript

  and video recordings of deposition to the Court.8

           4.       The receiver has also brought before this court a chart of information that he

  asserts was not provided in the course of the state court litigation. Per the Court’s

  instruction, the Debtors have added updated, and corrected notes regarding the status of

  same, as set forth below:




  8
    The Debtors respectfully note that (i) Ms. Lee has testified three times before Milligan and Mitte (two depositions
  and one court appearance) largely on the same subject matter, and this time for seven hours; (ii) Ms. Lee answered
  truthfully and to the best of personal knowledge; (iii) Ms. Lee maintained a professional disposition during the entirety
  of her testimony, even when counsel for the Receivership Parties abused the process by making inappropriate sidebar
  remarks, delving into details about of her family, including her husband’s employment, and retreading ground that
  had been tirelessly covered multiple times in this deposition and the earlier one; and (iv) all of the objections made by
  counsel present were done so in good faith.

                                                             3
                   20-10885-tmd Doc#44 Filed 08/25/20 Entered 08/25/20 23:41:48 Main Document Pg 4 of
                                                           16




    Category                 Status                   Receiver’s Comments                            Debtor’s Comments

    Yardi Accounting         No Compliance            1.   Debtors refused to comply until           1. Neither Ms. Lee, nor the Debtors, ever
    System                                                 they could “rebook” entries.                 indicated a refusal to comply; Ms. Lee did
                             Complied                                                                   however explain that the entries for the two
                                                                                                        relevant partnerships would be accessible to
                                                                                                        the Milligan login and also testified she had
                                                                                                       been working with Yardi since the court’s
                                                                                                        order in order to be able to comply. No entries
                                                                                                        were “rebooked,” insofar as no changes were
                                                                                                        made to information pertaining to the
                                                                                                        Debtors. In any event, access has been
                                                                                                        supplied and this point is moot.9
    Certification of         Resolved                 2. Ms. Lee testified that she had not          2. The certification, as are most pleadings, was
    Production                                           personally verified that all                   drafted by outside counsel and Ms. Lee was
                                                         documents were provided to the                 consulted during the entire process; Ms. Lee,
                                                         Receiver and that she did not                  however, would not be able to ensure
                                                         personally compile all of the                  compliance with the order requiring the
                                                        documents. When asked who                      certification, thus, counsel’s role.
                                                         drafted the certification and who
                                                         instructed her to sign the
                                                         certification, she said she did not
                                                         remember.
    Emails                   Partial                  3. Ms. Lee swore that everything               3. See answer above;
                             Compliance                  was produced, but then testified
                             Resolved                    that she was just told that by              4. Emails regarding refinance addressed in items
                                                        someone she cannot remember.                   11 and 12 below;

9
  Additionally, Motions for Reconsideration were filed on August 21, 2020 on behalf of all captioned debtors above, and those issues have not yet been decided by
this Court. Debtors also intend to reply to Lemmon’s response to the Motion for Reconsideration as well. ECF 40 (20-10885); ECF 29 (20-10886); ECF 37 (20-
10887); ECF 29 (20-10888).

                                                                               4
                 20-10885-tmd Doc#44 Filed 08/25/20 Entered 08/25/20 23:41:48 Main Document Pg 5 of
                                                         16



Category                Status          Receiver’s Comments                       Debtor’s Comments

                                        4. For instance, no emails regarding
                                           known efforts to refinance the          5. Offers by third parties to purchase the
                                           properties were produced.                   partnership properties were produced on
                                        5. Similarly, offers by third parties          numerous occasions, in the state court
                                           to purchase were not produced.              proceedings, and in the arbitration
                                                                                       proceedings; accordingly, this statement is
                                                                                       categorically false.
Liabilities of          Partial         6.    Ms. Lee instructed not to answer; 6. 6. As phrased, the answer to this question
Partnerships            Compliance      7.    Some information provided in             would implicate disclosure of privileged
                        Resolved              state court, but some known              communications as well as an expert opinion
                                              liabilities not listed;                  requiring consideration of the valuation of the
                                        8.    Some underlying invoices for             real estate assets.
                                              known charges not produced.          7. This statement is too vague to respond to;
                                                                                       however, receiver has specifically complained
                                                                                      about certain legal expenses which are
                                                                                       addressed in 20 below.
                                                                                   8. See #2 above.
Contracts, Leases       Partial         9.    Some produced but Debtors claim      9. Contrary to Receiver’s assertions, the shared
                        Compliance            their hard drive was seized by FBI       drive has not been active since August 14th,
                        Complied              and not returned.                        2019 and is not currently in the possession of
                                        10.   For instance, no management              Debtors or its affiliates.
                                              agreement produced.                  10. Management fee expenses are specifically
                                                                                       outlined in the limited partnership
                                                                                      agreements, which the receiver has
Refinance               No Compliance   11.   World Class has approached           11. The Debtors have not approached lenders to
Discussions             Resolved              multiple lenders regarding refinance     refinance the partnership debt. The
                                              or restructure of these Partnership      communications that Milligan refers to may
                                              debtors.                                 refer to a non-debtor’s exploration of available
                                                                                       financing assuming a potential settlement of
                                        12.   No documents have been produced,         the state court litigation, which would not have
                                             other than a forbearance agreement       involved the partnership or partnership debt.
                                              with the lender for Congress LP.


                                                               5
                20-10885-tmd Doc#44 Filed 08/25/20 Entered 08/25/20 23:41:48 Main Document Pg 6 of
                                                        16



Category               Status          Receiver’s Comments                     Debtor’s Comments

                                                                               12. Forbearance agreement with            lender   for
                                                                                   Congress LP has been produced.

Insurance              Complied                        N/A                                            N/A
Information

        
Bank Accounts          Partial         13. Other bank accounts are             13. Ms. Lee testified that documents related to
                       Compliance          revealed in the ledgers.            14. bank records closed prior to 2017 are not in
                       Complied        14. Ms. Lee testified that she could        Debtors’ possession, though the information
                                           not tell from the production            regarding those accounts is contained in the
                                           what those accounts were.               Yardi access provided. All other bank
                                      15. Without Yardi access, those             statements have been provided.
                                           accounts cannot be properly
                                           identified and examined.            15. Yardi access has been provided.
                                       16. The Receiver obtained the
                                           records for one bank account for    16. Milligan has the full bank records since
                                           each Partnership directly from          inception that he received directly from Wells
                                           Wells Fargo. To date, the               Fargo. There is nothing outstanding with
                                           Partnerships have only provided         respect to this item.
                                           records for the year 2020 for
                                           those same accounts.                17. See answer directly above to 13-14.
                                       17. In reviewing the general ledgers
                                           provided by the Partnerships, the
                                           Receiver identified at least two
                                           additional accounts for Trinity
                                           LP and at least one additional
                                           account for Congress LP. Ms. Lee
                                           acknowledged that these
                                           accounts existed (but have been
                                           closed). However, no records for
                                           these accounts were provided.


                                                             6
               20-10885-tmd Doc#44 Filed 08/25/20 Entered 08/25/20 23:41:48 Main Document Pg 7 of
                                                       16



Category                Status                Receiver’s Comments                       Debtor’s Comments

Management              Complied              18. Ms. Lee testified that a World        18. Allowance for these expenses is specifically
Agreement                                         Class entity is paid a monthly fee        outlined in the applicable Limited Partnership
                                                  for property management,                  Agreements, which are the operative and
                                                  clerical, and accounting services         governing documents, and which the Receiver
                                                  pursuant to a Management                  has.
                                                 Agreement with the
                                                  Partnerships. This agreement has
                                                  not been provided to the
                                                  Receiver.
April 2020              Complied              19. In the course of the state-court      19. This assignment documentation was provided
Assignments of                                    litigation, the Receiver learned          to the Receivership Parties on August 4, 2020.
Partnership Interests                             that the Nate Paul-owned
                                                  entities holding the majority of
                                                  partnership interests in the
                                                  Partnerships transferred and
                                                 assigned those interests to two
                                                  newly formed entities. No
                                                  information regarding these
                                                  assignments were turned over
                                                  the Receiver.
Attorneys’ Fees         Complied unless       20. Retention agreements and              20. Upon the receiver’s question regarding
Information             Receiver identifies       invoices for five of the now 12 law       outstanding invoices to Munsch Hardt (MH),
                        need for                  firms representing the                    the Debtors reached out to the law firm to
                        duplicative               Partnerships were included in             confirm if any bills were outstanding. Only
                        information               the documents provided to the             one week ago did the parties confirm that the
                                                  Receiver. However, no                     bills remained outstanding, and prior to that
                                                 information for Munsch Hardt,             time, both MH and Debtors had thought the
                                                  which asserts it has never been           relevant billing had not been issued. This
                                                  paid for its services to the              information can be supplemented; however, it
                                                  Partnerships, was included.               appears the Receiver has this information. The
                                                                                            Debtors could not previously have directly
                                                                                            requested this information from MH due to

                                                                   7
              20-10885-tmd Doc#44 Filed 08/25/20 Entered 08/25/20 23:41:48 Main Document Pg 8 of
                                                      16



Category               Status               Receiver’s Comments                    Debtor’s Comments

                                                                                       the restrictions in place under the receivership
                                                                                       order.
Emails                 Repeat of Previous   21. Very few emails were turned over   21. It is unclear what the definition of “very few”
                       Category Above           to the Receiver. Those that were       is; as thousands of pages of email
                       Resolved                 provided were scanned pdfs             communications were provided. Further, the
                                                rather than searchable .msg or         emails were produced to the receiver via
                                               .pst files.                            outside counsel’ vendor prepared the
                                            22. Ms. Lee testified that she             production.
                                                searched her emails (but could
                                                not remember the search terms      22. All relevant non-privileged emails were
                                                she used) and provided them to         produced from what Ms. Lee provided.
                                                in-house counsel in native
                                                format. It does not appear that    23. This is a complete mischaracterization of Ms.
                                                all of the emails Ms. Lee              Lee’s statement. Again, Ms. Lee swore
                                                compiled were produced.                compliance with the Receivership Order
                                            23. Ms. Lee also testified that she        which required the production of certain
                                                was told that all emails were          partnership documents. above. She did not
                                                produced, but she did not              certify compliance with document requests
                                                independently verify that, even        propounded by Mitte.
                                                though she filed a sworn
                                                statement to that effect. When
                                                asked who told her that
                                                everything was produced, she
                                                could not recall.
Intercompany           Complied             24. The general ledgers for the        24. This comment is patently false. The full
Payables/Receivables                            Partnerships show approximately       general ledgers of the Debtors since the
                                                $37 million in intercompany           2012 inception of the partnerships, all
                                                transactions. However, virtually      bank records for the Debtors since
                                                no documentation supporting
                                               those intercompany transactions
                                                                                      inception (with the exception of accounts
                                                                                      closed prior to 2017 which records Debtors
                                                was provided, but allegedly is
                                                available in Yardi.                   no longer have, but which information is


                                                                8
               20-10885-tmd Doc#44 Filed 08/25/20 Entered 08/25/20 23:41:48 Main Document Pg 9 of
                                                       16



Category                 Status       Receiver’s Comments                     Debtor’s Comments

                                                                                  reflected in the general ledgers and Yardi
                                                                                  access), all records of invoice received for
                                                                                  the partnerships since inception in 2012,
                                                                                  and a full detailed reconciliation of all
                                                                                  advances, transfers and payments between
                                                                                  the LP Debtors and GP Debtors since
                                                                                  inception. In addition, Yardi access has been
                                                                                  provided.
Texas Comptroller        Complied     25. Even though the Texas               25. Ms. Lee testified that she did not have or had
Information                               Comptroller seized more than        26. not received notices of liens from the
                                          $260,000 from the Partnerships’         comptroller’s office other than the bank
                                          bank accounts, no information           account information, which was provided.
                                          regarding this was included in
                                          the documents provided.
         
                                      26. Ms. Lee testified that the levy
                                          resulted from the 2019 Combined
                                          Texas Franchise Tax Report for
                                          multiple World Class entities,
                                          but such report was not
                                          produced. The notices of liens or
                                          account levies were likewise not
                                          produced.
Shared File (S: drive)   Complied     27. Ms. Lee testified World Class        27. Contrary to Receiver’s assertions, the shared
                                          utilized a “shared file” where they      drive has not been active since August 14th,
                                          kept certain partnership                 2019 and is not currently in the possession of
                                          documents. She alleges the share         Debtors or its affiliates.
                                         file was seized by the FBI in
                                          August 2019, and World Class no 28. The appropriateness of deposition objections
                                          longer has access to it. This is not     will be determined by this Court.



                                                           9
           20-10885-tmd Doc#44 Filed 08/25/20 Entered 08/25/20 23:41:48 Main Document Pg 10 of
                                                   16



Category          Status           Receiver’s Comments                     Debtor’s Comments

                                       in keeping with federal criminal    29. These discussions were primarily oral and
                                       procedure.                              UHCU declined to provide additional lending
                                   28. Lee was instructed not to answer        support to the partnership due to the
                                       who the company’s lawyer was            receivership.
                                       working on this.
                                   29. Communications with United          30. These discussions were primarily oral and
                                       Heritage Credit Union (secured          Debtors have produced the forbearance
                                       lender for Trinity LP) about            agreement.
                                       additional lending in support of
                                       the supersedeas bond the
                                       Partnerships were unable to post.

                                   30. Communications with Nalle
                                       (Congress LP secured lender)
                                       regarding a forbearance
                                       agreement that was allegedly
                                       executed in the Spring of 2020.




                                                       10
20-10885-tmd Doc#44 Filed 08/25/20 Entered 08/25/20 23:41:48 Main Document Pg 11 of
                                        16




      B.        ADDITIONAL BACKGROUND INFORMATION          FOR THE   COURT   REGARDING    PRE-
                PETITION DISCOVERY ISSUES

           5.     Given the wide-ranging allegations and mischaracterizations in the receiver’s

  report, the Debtors find it necessary to provide this Court with additional information

  regarding pre-petition discovery.

           6.     The Receivership Parties have set forth, in numerous proceedings and

  multiple forums, that the Partnerships have frustrated or hindered the receiver’s discovery.

  In reality, what the receiver characterizes as hinderance was the Debtors seeking necessary

  relief from the district court on multiple occasions through appeals and mandamus, and

  exercising their appropriate legal rights. Despite the receiver’s mischaracterization, there

  is nothing nefarious about appropriately exercising the legal process necessary to protect

  one’s rights.

           7.     Further, what is notably missing from the receiver’s and Mitte’s reports is

  transparency to this Court about outstanding discovery by the Receivership Parties, which

  the Debtors reserve the right to seek at the appropriate time in these bankruptcy

  proceedings as may be necessary or relevant.

      C.        RECEIVER’S REFUSAL TO PROVIDE TRANSPARENCY OF HIS COMMUNICATIONS AND
                ACTIVITIES AS A “NEUTRAL FIDUCIARY”

           8.     On November 25, 2019, prior to the hearing on the Mitte’s Application for a

  Receiver in district court, suspecting collusion and non-neutrality between Milligan and

  Mitte, the Debtors issued a Hearing Subpoena Duces Tecum to Greg Milligan seeking all

  documents or communications exchanged between the Receiver and Mitte (and their


                                                11
20-10885-tmd Doc#44 Filed 08/25/20 Entered 08/25/20 23:41:48 Main Document Pg 12 of
                                        16



  respective agents), and all documents or communication obtained since the appointment

  in the arbitration. Documents responsive to this request were produced to Debtors on the

  morning of the hearing, and contained email correspondence from Mitte’s counsel

  specifically instructing Milligan not to produce the requested documents to the Debtors

  until the last possible moment, a request with which Milligan complied.

           9.      The documents reveal hundreds of communications that show that the

  Receivership Parties had been colluding and working together since August 2019, if not

  before, scheming to effectuate a sale of the Debtors’ assets through receivership.

           10.     Over the next months, the Debtors had to file additional subpoenas duces

  tecum to obtain the same categories communications covering the period from December

  2019 to present, but the Receiver has continually refused to provide all communications

  between the Receivership Parties, and any agents or each other.         This remains very

  concerning to Debtors as there is no legal or other basis for such non-privileged

  communications to be withheld, and furthermore, for them to be withheld by a party who

  has a court-ordered obligation to conduct himself with neutrality and transparency. The

  Debtors reserve the right to seek this discovery as may be necessary or applicable in these

  bankruptcy proceedings.

      D.         MITTE’S OUTSTANDING DISCOVERY DEFAULTS

           11.     The Foundation was served with discovery requests in the Arbitration

  Proceeding in May of 2019. Despite the identification of missing documents by Debtors’




                                               12
20-10885-tmd Doc#44 Filed 08/25/20 Entered 08/25/20 23:41:48 Main Document Pg 13 of
                                        16



  counsel, on numerous occasions, the Foundation has insisted that it has completed its

  production.10

           12.     On November 6, 2019, the Third Court of Appeals stayed the Arbitration

  Receivership in its entirety. On November 20, 2019, in compliance with the Third Court of

  Appeals’ decision, the Arbitrator stayed the Arbitration Receivership. 11 The arbitration

  proceeding in its entirety was then effectively abated until May of 2020 pending the parties’

  disputes in district court and the Court of Appeals. Despite this, on or around May 2020

  the Foundation sought enforcement of an October 2019 stale discovery order in the district

  court.

           13.     In May 2020, having realized the staleness of the underlying arbitration

  proceedings ordered the parties to amend and restate their arbitration claims, and propose

  an new scheduling order based upon these new or amended claims, which such order

  would also address outstanding or new discovery requested by the parties. 12 In an effort to

  preserve its right to responsive documents, and due to the Foundation’s insistence upon

  enforcing a stale order in an inappropriate forum, Debtors were forced to file a Motion to




  10
     For example, despite repeated requests for disclosure of their governing policies, Debtors are not aware who
  currently holds the decision making power within the Foundation, and have been told that the present litigation is
  primarily spearheaded by counsel, Ray Chester, who notably has also refused to disclose his fee arrangements with
  the Foundation, despite multiple discovery requests for the same.
  11
     This stay, as well as the later stay entered by the Third Court of Appeals on December 19, 2019, was enforced in
  the Arbitration Proceedings until May 29, 2020.
  12
     Specifically, Claimants and Respondents were to submit proposed drafted by the end of July, and with additional
  time for replies, the Arbitrator would have set the new schedule sometime in mid-August.



                                                          13
20-10885-tmd Doc#44 Filed 08/25/20 Entered 08/25/20 23:41:48 Main Document Pg 14 of
                                        16



  Compel in the arbitration; to date, the Foundation has neither responded to that motion,

  nor supplemented its production. 13

           14.      Further, the Foundation has yet to produce a corporate representative

  witness despite having been served a deposition notice for such on October 3, 2019. Indeed,

  Debtors identified specific categories for such testimony, and the Foundation never

  objected to those categories. Instead, the Foundation asserted that it would refuse to

  produce witnesses for deposition until the Partnerships had completed the document

  production in the Arbitration Proceeding. Obviously, no rule or authority was cited for this

  argument because none exists.

           15.      The fact remains that the Foundation has been recalcitrant in response to

  the Debtors’ discovery requests, and, no witness has given any deposition testimony on

  behalf of the Foundation, despite numerous reasonable requests. The Debtors reserve the

  right to seek this discovery as may be necessary or applicable in these bankruptcy

  proceedings.




  III.     CONCLUSION


           16.      The Debtors respectfully submit this Response to Receiver’s Status Report

  Regarding Discovery, and Report on the Deposition of Barbara Lee by the Mitte Foundation

  in accordance with the Court’s request at the August 18, 2020 status conference response


  13
    Indeed, Debtors were forced to reserve the right to amend (or seek leave to amend) in the future due to the
  Foundation’s failure to fully comply with its discovery obligations, in the likely event new information came to light
  when those obligations were met. Further, as the Foundation has failed to disclose its governing documents, Debtors
  had to reserve the right to add additional parties that may be liable for the breaches or actions described herein.


                                                           14
20-10885-tmd Doc#44 Filed 08/25/20 Entered 08/25/20 23:41:48 Main Document Pg 15 of
                                        16



  to the receiver’s discovery status report. Accordingly, Debtors request confirmation

  compliance has been finalized, and thus, no further discovery issues remain before this

  Court.



  Dated: August 25, 2020

                                           Respectfully submitted,

                                           FISHMAN JACKSON RONQUILLO PLLC

                                           /s/ Mark H. Ralston
                                           Mark H. Ralston
                                           State Bar No. 16489460
                                           Fishman Jackson Ronquillo PLLC
                                           Three Galleria Tower
                                           13155 Noel Road, Suite 700
                                           Dallas, TX 75240
                                           Telephone: (972) 419-5544
                                           Facsimile: (972) 4419-5500
                                           E-mail: mralston@fjrpllc.com

                                           PROPOSED COUNSEL FOR THE DEBTORS




                                            15
20-10885-tmd Doc#44 Filed 08/25/20 Entered 08/25/20 23:41:48 Main Document Pg 16 of
                                        16




                                 CERTIFICATE OF SERVICE

        This is to certify that the undersigned caused a true and correct copy of the foregoing
  document to be served on all persons receiving electronic notice of filings in this case
  through the ECF system, on this, the 25th day of August 2020.

                                                     /s/ Mark H. Ralston
                                                    Mark H. Ralston




                                               16
